LETTER OF INTENT
 
THIS LETTER OF INTENT, hereinafter referred to as the “LOI”, is entered into,
dated and made effective this 25th day of August, 2009,

   
BETWEEN:
AMERICAN PETRO-HUNTER, INC.
      (“APH”)     AND: S&W OIL & GAS, LLC       (“S&W”)    

WHEREAS S&W owns one hundred percent (100%) of the working interest in and the
exclusive rights to drill an oil well in the Colby Prospect (the “Prospect”);


AND WHEREAS APH wishes to acquire a twenty five percent (25%) working interest
in the Prospect, and S&W wishes to sell and transfer to APH, such interest in
exchange for payment to S&W due and payable as set forth upon cash call.


AND WHEREAS the parties wish to enter into this letter of intent (the “LOI”)
that sets forth the material terms of agreement and payment structure.
 
NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the parties agree as follows:
 
1.  
APH agrees to acquire 16/64ths or twenty five percent (25%) working interest in
the Prospect for a cash payment to be determined on cash call. S&W will issue 16
units representing the twenty five percent (25%) working interest, to APH after
receiving the payment.

 
2.  
In the event S&W or its representatives determine that the drill stem tests and
or logs support commercial production, an additional payment per 1/64th will be
due from APH for completion of the oil well and for the purchase of necessary
equipment.

 
3.  
If any party hereto decides to not pursue the transactions contemplated by this
LOI, all funds advanced by APH pursuant to this LOI will be due immediately and
shall be repaid in full to APH.  Any outstanding balance shall be subject to a
late charge interest rate of one percent (1%) per month.
    4.   S&W, represents and warrants to APH that:    

(a)  
it is validly incorporated and is in good standing with all regulatory agencies;

 
1

--------------------------------------------------------------------------------


 
(b)  
there are no legal actions against S&W or its directors or officers nor does S&W
know of any intended legal actions against it or any of its officers or
directors and S&W is not engaged in any legal actions against other parties, and
is current in all filings with tax and regulatory authorities;



(c)  
it owns one hundred percent (100%) of the working interest in and the exclusive
rights to drill an oil well in the Colby Prospect , subject to any liens,
charges, securitizations, UCC filings or debts disclosed to APH prior to the
execution of this LOI; and



(d)  
it has the authority and is not precluded by law or contract from issuing the
twenty five percent (25%) working interest in the Prospect contemplated under
this LOI.



5.
Neither APH, on the one hand, nor S&W on the other, will make any disclosure or
public announcements of the proposed transactions, this LOI, or the terms hereof
without the prior knowledge of the other, which shall not be unreasonably
withheld.



6.
Each party agrees and acknowledges that such party and its directors, officers,
employees, agents and representatives will and may disclose business information
and information about the proposed transaction in the course of securing
financings for APH and S&W and that both parties and their representatives may
be required to disclose that information under applicable regulatory
requirements, if any.



7.
This LOI shall be construed in accordance with, and governed by, the laws of the
State of Nevada, and each party separately and unconditionally subjects to the
jurisdiction of any court of competent authority in the State of Nevada, and the
rules and regulations thereof, for all purposes related to this agreement and/or
their respective performance hereunder and regardless of whether or not any
business, transaction of business or other connection to the State of Nevada is
absent.



8.
This LOI sets forth the entire understanding of the parties with respect to the
subject matter hereof and may be modified only by a written document signed by
all parties.



9.
If any term or provision hereof shall be held illegal or invalid, this LOI shall
be construed and enforced as if such illegal or invalid term or provision had
not been contained herein.



10.
All references to currency in this LOI are references to the lawful currency of
the United States of America.

 
2

--------------------------------------------------------------------------------


 
11.
APH, and its successors, assigns or affiliates may, at any time upon prior
consent of S&W, which consent shall not be unreasonably withheld, at their sole
discretion, assign any or all of their interest in and to this LOI.  The purpose
of this paragraph is to permit APH to engage in a going public, financing or
similar transaction.




 
DATED EFFECTIVE THIS 25TH DAY OF AUGUST, 2009




AMERICAN PETRO-HUNTER, INC.




/s/ Robert McIntosh
Name: Robert McIntosh
Title: President, CEO






The above terms are hereby read, understood, acknowledged and accepted effective
the 25th day of August, 2009.






S&W GAS & OIL, LLC




/s/ R.D. Wood
Name: R.D. Wood
Title: President


3

--------------------------------------------------------------------------------

